DETAILED ACTION
This is in response to the request for continued examination filed on 11/10/2020.

Status of Claims
Claims 1 – 22 are pending, of which claims 1, 19, 20, and 21 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 16 and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., U.S. Patent Application 2010/0075613 (hereinafter referred to as Brown) in view of ‘Universal Serial Bus Specification’ Revision 2.0 (hereinafter referred to as USB).

Referring to claim 1, Brown discloses “A method of transmitting data comprising: sending, from a first entity to a second entity over a communications fabric, a first command that includes parameter information denoting a first data transfer rate indicating a” “communication rate at which the first entity communicates” “with the communications fabric” (Fig. 2 first and second device connected via network 218 and Fig. 8 received advertised capability); “sending, from the first entity to the second entity over the communications fabric, a second command requesting that the second entity return operational information” ([0029] rate negotiation module 208 of the first device orders the transmission of an AN message (CMD1) indicating preferred data rate capabilities prior to transmission of inquiry signals (CMD2). Also [0063] both devices transmit AN message indicating rate information prior to mutually transmitting inquiry signals); “responsive to receiving the second command, returning the operational information from the second entity to the first entity, the operational information including a second data transfer rate indicating a” “communication rate at which the second entity communicates” (Fig. 2 first and second device connected via network 218 and Fig. 8 received advertised capability); “and performing first processing to send first data from the first entity to the second entity”, “said first processing including: determining whether the first data transfer rate” “is greater than the second data transfer rate” and “responsive to determining the first data transfer rate is greater than the second transfer rate, performing second processing by the first entity that controls and limits, in accordance with the second data transfer rate, a rate at which the first data is transmitted from the first entity to the second entity” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate. Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
	Brown does not appear to explicitly disclose “parameter information denoting a first data transfer rate indicating a negotiated communication rate at which the first entity communicates over a first link with the communications fabric.”  Brown also does not appear to explicitly disclose “a second data transfer rate indicating a negotiated communication rate at which the second entity communicates over a second link with the communications fabric, wherein a path from the first entity to the second entity includes the first link, the communications fabric and the second link.”
	However, USB discloses “a first data transfer rate indicating a negotiated communication rate at which the first entity communicates over a first link with the communications fabric” (section 11.1 and 11.1.1 detecting when high speed device connected to a hub, detecting when full/low speed device connected to a hub.  USB identifies speed and thus sends a negotiated rate).  USB also discloses “a second data transfer rate indicating a negotiated communication rate at which the second entity Figure 11-1, section 11.1 and 11.1.1 detecting when high speed device connected to a hub, detecting when full/low speed device connected to a hub.  USB identifies speed and thus sends a negotiated rate).
	Brown does not appear to explicitly disclose “the path that includes the first link, the communications fabric and the second link, said first processing including: determining whether the first data transfer rate of the first link between the first entity and the communications fabric is greater than the second data transfer rate of the second link between the second entity and the communications fabric.”  Also, it follows that Brown does not appear to explicitly disclose “send first data from the first entity to the second entity over the path that includes the first link, the communications fabric and the second link.”
	However, USB discloses “the path that includes the first link, the communications fabric and the second link” and “send first data from the first entity to the second entity over the path that includes the first link, the communications fabric and the second link” (Figure 11-1 upstream port, hub, downstream port) and “determining whether the first data transfer rate of the first link between the first entity and the communications fabric is greater than the second data transfer rate of the second link between the second entity and the communications fabric” (USB 11.1 and 11.1.1, hub provides high speed to low speed translation).
	Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the structure of the system includes a link connected to the first entity and a separate link connected to the second entity.
The motivation for doing so would have been to provide a means for providing a user-friendly system for interfacing multiple devices (as described by USB in section 11.1). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claims 2 and 3, Brown discloses “issuing, from the first entity to the second entity” communications and “the second processing includes the first entity limiting, in accordance with the second data transfer rate,” “I/O operations and an amount of” “data written by the” “I/O operations” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
	Brown does not appear to explicitly disclose issuing a “write operation requesting that the second entity write the first data on a storage device of the second entity” and limiting “write I/O operations and an amount of write data written by the write I/O operations.”
	However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
USB discloses “issuing, from the first entity to the second entity, a write operation requesting that the second entity write the first data on a storage device of the second entity” (Figure 8-35 bulk write, Figure 8-37 control write, Table 8-1 OUT Token is a host to function transaction) and “the second processing includes the first entity limiting, in accordance with the second data transfer rate, write I/O operations and an amount of write data written by the write I/O operations” (5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, feedback for accurately generating data required by the host.  Also 5.12.4.1.3 and 5.12.4 endpoint synchronizes its data rate to the data rate of the endpoint to which it is connected, feedback indicates what the required data rate is).

Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are write operations.
The motivation for doing so would have been to provide a means for ensuring that write data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 4, Brown discloses “the first entity sends the” “I/O operations at a frequency whereby an average” “data transfer rate of the” “data” of the “operations does not exceed the second data transfer rate” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
write I/O operations at a frequency whereby an average write data transfer rate of the write data written by the write I/O operations does not exceed the second data transfer rate.”
However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
USB discloses “the first entity sends the write I/O operations at a frequency whereby an average write data transfer rate of the write data written by the write I/O operations does not exceed the second data transfer rate” (5.12.4.1.3 average number of samples received.  5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, feedback for accurately generating data required by the host.  Also 5.12.4.1.3 and 5.12.4 endpoint synchronizes its data rate to the data rate of the endpoint to which it is connected, feedback indicates what the required data rate is).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before 
The motivation for doing so would have been to provide a means for ensuring that write data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 5, Brown discloses “issuing the multiple” “/O operations to the second entity at a selected frequency whereby” a “data transfer rate of the first data” of the multiple “I/O operations does not exceed the second data transfer rate” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
	Brown does not appear to explicitly disclose “the second processing includes: partitioning a single application write I/O (input/output) operation that writes the first data having a first size into multiple write I/O operations each of a smaller size than the first size” and “issuing the multiple write I/O operations to the second entity at a selected frequency whereby an average write data transfer rate of the first data written by the multiple write I/O operations does not exceed the second data transfer rate.”
However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
USB discloses “the second processing includes: partitioning a single application write I/O (input/output) operation that writes the first data having a first size into multiple write I/O operations each of a smaller size than the first size” (USB microframes 5.3.3, 5.12.3 last paragraph Note, 10.2.3, Figures 5-11, 8-14, Tables 5-1 and 5-3); “and issuing the multiple write I/O operations to the second entity at a selected frequency whereby an average write data transfer rate of the first data written by the multiple write I/O operations does not exceed the second data transfer rate” (5.12.4.1.3 average number of samples received.  5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, feedback for accurately generating data required by the host.  Also 5.12.4.1.3 and 5.12.4 endpoint synchronizes its data rate to the data rate of the endpoint to which it is connected, feedback indicates what the required data rate is).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are write operations.

Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 6, Brown discloses “performing third processing to send second data from the second entity to the first entity,” “said third processing including: determining whether the second data transfer rate is greater than the first data transfer rate; and responsive to determining the second data transfer rate is greater than the first transfer rate, performing fourth processing that controls and limits, in accordance with the first data transfer rate, a rate at which the second data is transmitted from the second entity to the first entity” (Fig. 8 for example local capability is ‘prefer 10G’ but received capability is ‘1G only’ leads to a 1G negotiated rate.  [0029] rate negotiation module 208 of the first device orders the transmission of an AN message (CMD1) indicating preferred data rate capabilities prior to transmission of inquiry signals (CMD2).  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
	As above, Brown does not appear to explicitly disclose the second entity sending data “over the path that includes the first link, the communications fabric and the second link.”  	Also, as above, Brown does not appear to explicitly disclose “determining whether the second data transfer rate of the second link between the second entity and the communications fabric is greater than the first data transfer rate of the first link between the first entity and the communications fabric.”
	However, USB discloses the second entity sending data “over the path that includes the first link, the communications fabric and the second link” (Figure 11-1 upstream port, hub, downstream port).  Also, USB discloses “determining whether the second data transfer rate of the second link between the second entity and the communications fabric is greater than the first data transfer rate of the first link between the first entity and the communications fabric” (USB 11.1 and 11.1.1, hub provides high speed to low speed translation).
	Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the structure of the system includes a link connected to the first entity and a separate link connected to the second entity.

Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claims 7 and 8, Brown discloses “issuing, from the first entity to the second entity” communications and “the second entity to control and limit data transmissions sent from the second entity to the first entity in accordance with the first data transfer rate” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
	Brown does not appear to explicitly disclose issuing a “read operation requesting that the second entity read and return the second data to the first entity, wherein the second data is stored on a storage device of the second entity” and “the first entity sending a command to the second entity to control and limit data transmissions sent from the second entity to the first entity in accordance with the first data transfer rate.”
	However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).

USB discloses “issuing, from the first entity to the second entity, a read operation requesting that the second entity read and return the second data to the first entity, wherein the second data is stored on a storage device of the second entity” (section 5.12.4.2 "data required by the host" and IN token Figure 8-35) and “the fourth processing includes: the first entity sending a command to the second entity to control and limit data transmissions sent from the second entity to the first entity in accordance with the first data transfer rate” (5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, "Likewise" feedback from the host for accurately generating data required by the host).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are read operations.
The motivation for doing so would have been to provide a means for ensuring that read data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

As per claim 9, Brown discloses “the second entity to use the first data transfer rate as a maximum threshold and not allow data transmissions, sent from the second entity to the first entity to the second entity, to exceed the first data transfer rate” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
Brown does not appear to explicitly disclose “the command instructs the second entity to use the first data transfer rate as a maximum threshold and not allow data transmissions, sent from the second entity to the first entity to the second entity, to exceed the first data transfer rate.”
However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
However, USB discloses “the command instructs the second entity to use the first data transfer rate as a maximum threshold and not allow data transmissions, sent from the second entity to the first entity to the second entity, to exceed the first data transfer rate” (5.12.4.2 Ff desired data rate and p. 74 last 3 paragraphs, maximum).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are read operations.
The motivation for doing so would have been to provide a means for ensuring that read data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

As per claim 10, Brown discloses “the fourth processing includes: the first entity limiting, in accordance with the first data transfer rate,” “I/O (input/output) operations and an amount of” “data” in the “I/O operations” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).

USB discloses “the fourth processing includes: the first entity limiting, in accordance with the first data transfer rate, read I/O (input/output) operations and an amount of read data requested by the read I/O operations” (5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, "Likewise" feedback from the host for accurately generating data required by the host.  Also 5.12.4.2 "data required by the host" and IN token Figure 8-35).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are read operations.
The motivation for doing so would have been to provide a means for ensuring that read data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 11, Brown discloses “the first entity sends the” “I/O operations at a frequency whereby an average” “data transfer rate of the” “data requested by the” “I/O Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).
	Brown does not appear to explicitly disclose “the first entity sends the read I/O operations at a frequency whereby an average read data transfer rate of the read data requested by the read I/O operations does not exceed the first data transfer rate.”
However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
USB discloses “the first entity sends the read I/O operations at a frequency whereby an average read data transfer rate of the read data requested by the read I/O operations does not exceed the first data transfer rate” (5.12.4.1.3 average number of samples received.  5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, "Likewise" feedback from the host for accurately generating data required by the host and IN token Figure 8-35.  Also 5.12.4.1.3 and 5.12.4 endpoint synchronizes its data rate to the data rate of the endpoint to which it is connected, feedback indicates what the required data rate is).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are read operations.
The motivation for doing so would have been to provide a means for ensuring that read data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 12, USB discloses “the second processing includes: partitioning a single application read I/O operation that read the second data having a second size into multiple read I/O operations each of a smaller size than the second size” (section 5.12.4.2 "data required by the host" and IN token Figure 8-35.  microframes 5.3.3, 5.12.3 last paragraph Note, 10.2.3, Figures 5-11, 8-14, Tables 5-1 and 5-3); and issuing the multiple read I/O operations to the second entity at a selected frequency whereby an average read data transfer rate of the first data read by the multiple read I/O operations does not exceed the first data transfer rate” (5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, "Likewise" feedback from the host for accurately generating data required by the host).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are read operations.
The motivation for doing so would have been to provide a means for ensuring that read data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 13, Brown discloses “sending the first data transfer rate from the first entity to the second entity; and sending the second data transfer rate from the second entity to the first entity” ([0029] rate negotiation module 208 of the first device orders the transmission of an AN message (CMD1) indicating preferred data rate capabilities prior to transmission of inquiry signals (CMD2).  Also [0063] both devices transmit AN message indicating rate information prior to mutually transmitting inquiry signals).
	Brown does not appear to explicitly disclose “the first entity is a host or data storage system, and the second entity is a host or data storage system.”
	However, devices connected to Ethernet with data storage included are known in the art.  
[0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
USB discloses “the first entity is a host or data storage system” (5.12.4.2 sink providing feedback to host), “and the second entity is a host or data storage system” (5.12.4.2 sink and 4.8 mass storage device), “and the method further comprises: sending the first data transfer rate from the first entity to the second entity; and sending the second data transfer rate from the second entity to the first entity” (5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, "Likewise" feedback from the host for accurately generating data required by the host).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the entities are storage systems.

Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 14, USB discloses “the communications fabric includes a switch having memory used as a buffer for temporarily storing data transmitted between the first entity and the second entity” (11.1.1 HUB with repeater, one upstream port and multiple downstream ports. 11.7, 11.7.1, 11.7.1.3 repeater with elasticity buffer and port selector, the port selector being considered equivalent to a 'switch').
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the entities are connected via a switch with a buffer.
The motivation for doing so would have been to provide a means for ensuring that read and write data does not overflow a storage on the entity receiving the data (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

As per claim 15, USB discloses “transmitting the first data from the first entity to the second entity over the communications fabric, wherein said transmitting the first data includes: transmitting the first data from the first entity to the switch; storing the first data in a memory buffer of the switch; and transmitting the first data from the memory buffer of the switch to the second entity” (11.7.1.3 The elasticity buffer is primed (filled with at least 12 bits) by the receive clock before the data is clocked out of it by the transmit clock).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the entities are connected via a switch with a buffer.
The motivation for doing so would have been to provide a means for ensuring that read and write data does not overflow a storage on the entity receiving the data (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

	As per claim 16, USB discloses “transmitting the second data from the second entity to the first entity over the communications fabric, wherein said transmitting the second data includes: transmitting the second data from the second entity to the switch; storing the second data in a memory buffer of the switch; and transmitting the second 11.7.1.3 The elasticity buffer is primed (filled with at least 12 bits) by the receive clock before the data is clocked out of it by the transmit clock. Also Figure 11-2 IN vs OUT (read vs write), hub works to receive data from downstream port and send it on to upstream port).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the entities are connected via a switch with a buffer.
The motivation for doing so would have been to provide a means for ensuring that read and write data does not overflow a storage on the entity receiving the data (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

Referring to claim 19, claim 1 recites the corresponding limitations as that of claim 19.  Therefore, the rejection of claim 1 applies to claim 19. 
Also, Brown discloses “A system comprising: a processor; and a memory that includes code stored therein that when executed, performs a method of” claim 1 ([0036] processor executing processor software instructions).

Referring to claim 20, claim 1 recites the corresponding limitations as that of claim 20.  Therefore, the rejection of claim 1 applies to claim 20. 
	Also, Brown discloses “A computer readable medium comprising code stored thereon that, when executed, performs a method of” claim 1 ([0036] processor executing processor software instructions).

	Referring to claim 21, the limitations of “A method of transmitting data comprising: sending, from a first entity to a second entity over a communications fabric, a first command that includes parameter information denoting a first data transfer rate indicating a negotiated communication rate at which the first entity communicates over a first link with the communications fabric; sending, from the first entity to the second entity over the communications fabric, a second command requesting that the second entity return operational information; responsive to receiving the second command, returning the operational information from the second entity to the first entity, the operational information including a second data transfer rate indicating a negotiated communication rate at which the second entity communicates over a second link with the communications fabric, wherein a path from the first entity to the second entity includes the first link, the communications fabric and the second link” are identical to the corresponding limitations in claim 1.  Therefore, the rejection to claim 1 applies here as well.
	Further, Brown discloses “determining that the second data transfer rate of the second link between the second entity and the communications fabric is greater than the first data transfer rate of the first link between the first entity and the Fig. 8 for example local capability is ‘prefer 10G’ but received capability is ‘1G only’ leads to a 1G negotiated rate.  [0029] rate negotiation module 208 of the first device orders the transmission of an AN message (CMD1) indicating preferred data rate capabilities prior to transmission of inquiry signals (CMD2).  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities); 
	Brown does not appear to explicitly disclose “responsive to determining the second data transfer rate is greater than the first data transfer rate, issuing a command from the first entity to the second entity that instructs the second entity to use the first data transfer rate as a maximum threshold where the second entity controls a rate at which read data is returned from the second entity to the first entity to not exceed the first data transfer rate; issuing, from the first entity to the second entity, a read operation that requests the read data, wherein the first entity is an initiator that issues I/O operations including the read operation to the second entity as a target; and performing first processing by the second entity to return the read data requested to the first entity, wherein the first processing includes the second entity controlling and limiting a rate at which the read data is transmitted to the first entity over the path including the first link, the communications fabric and the second link to not exceed the first data transfer rate.”
	However, Brown states that the system is not limited to any particular message protocol ([0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).

USB discloses “responsive to determining the second data transfer rate is greater than the first data transfer rate, issuing a command from the first entity to the second entity that instructs the second entity to use the first data transfer rate as a maximum threshold where the second entity controls a rate at which read data is returned from the second entity to the first entity to not exceed the first data transfer rate; issuing, from the first entity to the second entity, a read operation that requests the read data, wherein the first entity is an initiator that issues I/O operations including the read operation to the second entity as a target; and performing first processing by the second entity to return the read data requested to the first entity, wherein the first processing includes the second entity controlling and limiting a rate at which the read data is transmitted to the first entity over the path including the first link, the communications fabric and the second link to not exceed the first data transfer rate” (section 5.12.4.2 "data required by the host" and IN token Figure 8-35. Also, 5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, "Likewise" feedback from the host for accurately generating data required by the host).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before 
The motivation for doing so would have been to provide a means for ensuring that read data does not overflow a storage on the receiving entity (as described by USB). 
Therefore, it would have been obvious to combine USB with Brown to obtain the invention as specified in the instant claim.

As per claim 22, Brown discloses “setting” “the first data transfer rate as the maximum threshold used to control an amount of port bandwidth of a target port” (Fig. 8 local advertised capability, received advertised capability, and negotiated rate.  Also [0063] each device determines a common negotiated data rate in response to evaluating their own data rate capabilities and received rate capabilities).  Brown also discloses “the first processing includes the data storage system setting a configurable control parameter denoting the first data transfer rate as the maximum threshold” (Fig. 2 first and second device connected via network 218 and Fig. 8 received advertised capability.  [0029] rate negotiation module 208 of the first device orders the transmission of an AN message (CMD1) indicating preferred data rate capabilities prior to transmission of inquiry signals (CMD2). Also [0063] both devices transmit AN message indicating rate information prior to mutually transmitting inquiry signals).
	Brown does not appear to explicitly disclose “the second entity is a data storage system” and “a target port of the data storage system used in sending the read data to the first entity over the path.”
[0025] It should also be understood however, that the system is not necessarily limited to any particular message protocol or data rate and [0068] examples have been given in the context of an Ethernet protocol and particular data rates. Again the invention is not limited to these examples).
	It would have been obvious to one of ordinary skill in the art to look for inspiration for I/O in outside protocols.
USB discloses “the second entity is a data storage system” (5.12.4.2 sink and 4.8 mass storage device) and “a target port of the data storage system used in sending the read data to the first entity over the path” (section 5.12.4.2 "data required by the host" and IN token Figure 8-35.  Section 4.8.2.1 hub attachment points are ports, downstream ports, upstream port.  Also, 5.12.4.2 sink providing feedback to host indicating a desired data rate, host adjusts data so that no underflow or overflow of data buffer occurs, "Likewise" feedback from the host for accurately generating data required by the host).
Brown and USB are analogous art because they are from the same field of endeavor, which is I/O communications and adjusting data rates.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and USB before him or her, to modify the teachings of Brown to include the teachings of USB so that the operations being limited by a negotiated rate are read operations.
The motivation for doing so would have been to provide a means for ensuring that read data does not overflow a storage on the receiving entity (as described by USB). 
.

Allowable Subject Matter
Claims 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments to Brown by itself are moot based on the rejections under 35 USC 103 of Brown in view of USB above.
Further, Applicant merely states that “USB is silent regarding the above-noted features of Claim 1 not disclosed or suggested by Brown. Thus combining Brown with USB does not overcome deficiencies of Brown with respect to Claim 1.”
The examiner disagrees.  Appropriate sections of USB and rationale for combining with Brown are provided above.  Absent any further arguments, this rejection is made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20080165694 discloses determining an operating mode for a communication channel for each device, interconnect system can negotiate operating speed for first device and first link
U.S. Patent Application 20200320025 and Patent 10929316 disclose a switch negotiates host transfer rate and storage array transfer rate, then throttles communications between the host and storage array.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184